Case 1:21-cr-00265-CKK Document 26 Filed 08/31/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
V. : HON. COLLEEN KOLLAR-KOTELLY
MICHAEL ORANGIAS, : Crim. No. 21-265 (CKK)

Defendant.

SUBMISSION BY THE UNITED STATES IN SUPPORT OF GUILTY PLEA
Pursuant to a written plea agreement, dated June 28, 2021, the defendant Michael Orangias
(the “Defendant”) agrees to plead guilty to Count Four of the Information, which charges him with
Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40, United States
Code, Section 5104(e)(2)(G).
I. Charged Offenses and Statutory Provisions

a. Count One (Entering and Remaining in a Restricted Building or Grounds, in
violation of 18 U.S.C. § 1752(a)(1))

b. Count Two (Disorderly and Disruptive Conduct in a Restricted Building or
Grounds, in violation of 18 U.S.C. § 1752(a)(2))

c. Count Three (Disorderly Conduct in a Capito! Building, in violation of 40 U.S.C.
§ 5104(e)(2)(D))

d. Count Four (Parading, Demonstrating, or Picketing in a Capitol Building, in
violation of 40 U.S.C. § 5104(e)(2)(G))

Il. Charge in Plea and Statutory Provision

a. Count Four (Parading, Demonstrating, or Picketing in a Capitol Building, in
violation of 40 U.S.C. § 5104(e)(2)(G))

i. An individual or group of individuals may not willfully and knowingly ...
parade, demonstrate, or picket in any of the Capitol Buildings.

II. Elements of the Offense

To prove that the Defendant is guilty of Parading, Demonstrating, or Picketing in a Capitol
Case 1:21-cr-00265-CKK Document 26 Filed 08/31/21 Page 2 of 5

Building, the government must prove the following beyond a reasonable doubt:
a. That the Defendant paraded, demonstrated, or picketed;
b. That the Defendant did so in any of the Capitol Buildings; and
c. That the Defendant did so willfully and knowingly.
IV. Maximum Penalties
The maximum penalties for Parading, Demonstrating, or Picketing in a Capitol Building,
in violation of Title 40, United States Code, Section 5104(e)(2)(G), are:
a. aterm of imprisonment not more than 6 months;
b. a fine not to exceed $5,000; and
c. aspecial assessment of $10.
V. Sentencing Guidelines
A violation of Title 40, United States Code, Section 5104(e)(2)(G) is a class B
misdemeanor, as defined by Title 18, United States Code, Section 3559(a)(7). Accordingly,
pursuant to § 1B1.9 of the United States Sentencing Commission, Guidelines Manual (2018), the
Sentencing Guidelines do not apply to this violation.
VI.  Proffer of Evidence
The following statement of facts does not purport to include all of the Defendant’s illegal
conduct. It is intended to represent sufficient information for the Court to find a factual basis for
accepting the defendant’s guilty plea.
Had this case proceeded to trial, the government’s evidence would have established beyond
a reasonable doubt that:
The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24

hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
Case 1:21-cr-00265-CKK Document 26 Filed 08/31/21 Page 3 of 5

temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol.

On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the
public. On that day, a joint session of the United States Congress convened at the United States
Capitol. During the joint session, elected members of the United States House of Representatives
and the United States Senate were meeting in separate chambers of the United States Capitol to
certify the vote count of the Electoral College of the 2020 Presidential Election, which had taken
place on November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly
thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to
resolve a particular objection. Vice President Mike Pence was present and presiding, first in the
joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside. At approximately 2:00 p.m.,
certain individuals in the crowd forced their way through, up, and over the barricades, and officers
of the U.S. Capitol Police, and the crowd advanced to the exterior fagade of the building. The
crowd was not lawfully authorized to enter or remain in the building and, prior to entering the
building, no members of the crowd submitted to security screenings or weapons checks by U.S.
Capitol Police Officers or other authorized security officials.

At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
Case 1:21-cr-00265-CKK Document 26 Filed 08/31/21 Page 4 of5

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of law enforcement, as others in the crowd encouraged and
assisted those acts. The riot resulted in substantial damage to the U.S. Capitol, requiring the
expenditure of more than $1.4 million dollars for repairs.

Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the
United States Congress, including the joint session, were effectively suspended until shortly after
8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

On or about January 5, 2021, the Defendant, Michael Orangias, drove from Louisville,
Kentucky to Washington, D.C., arriving on the morning of January 6, 2021, for the purpose of
attending the rally for then-President Donald Trump. After the rally, the Defendant marched with
other rally attendees to the U.S. Capitol. At approximately 2:50 p.m., the Defendant entered the
U.S. Capitol Building through the Senate Wing door. While inside the U.S. Capitol Building, the

Defendant walked through the lobby inside the Senate Wing door and used his cell phone to record
Case 1:21-cr-00265-CKK Document 26 Filed 08/31/21 Page 5of5

video and photos. At approximately 2:55 p.m., the Defendant exited the Capitol Building through
a window adjacent to the Senate Wing door.

At the time he entered the U.S. Capito! Building, the Defendant knew that that he did not
have permission to enter the building and he knowingly and willfully paraded, demonstrated, or

picketed.

Respectfully Submitted,

s/ Christopher D, Amore
CHRISTOPHER D. AMORE
